United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-60423
                         Summary Calendar



WILLIAM ROBINSON; BEVERLY ROBINSON,

                Plaintiffs-Counter Defendants-Appellants,

versus

ANN VENEMAN, Secretary of Agriculture, United States Department
of Agriculture, Farm Service Agency; UNITED STATES DEPARTMENT OF
AGRICULTURE, FARM SERVICE ADMINISTRATION; NORMAN G. COOPER,
Director National Appeals Division,

                Defendants-Counter Claimants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                           (2:99-CV-120)
                       --------------------

Before WIENER, BENAVIDES, AND STEWART, Circuit Judges.

PER CURIAM:*

     William Robinson, Jr., and Beverly Robinson (the “Robinsons”)

appeal the district court’s grant of summary judgment to the

defendants in the Robinsons’ civil action challenging a property

valuation by the Farm Service Agency (“FSA”) in a lease/buyback

program.   The Robinsons assert that the district court erred by

granting summary judgment on their claims under the Administrative

Procedure Act (“APA”), 5 U.S.C. § 706, insisting that the final

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
agency rulings are arbitrary and capricious, violate the Equal

Protection   and    Due    Process   provisions    of    the    Constitution,

constitute gender discrimination under both the disparate treatment

and disparate impact standards, and constitute retaliation for

filing discrimination complaints against the FSA.               The Robinsons

additionally contend that the district court erred by granting

summary judgment on their claims under the Equal Credit Opportunity

Act (“ECOA”), 15 U.S.C. § 1691.

     "Under the APA, the administrative record is reviewed to

determine    whether      the   challenged    action    was    arbitrary   and

capricious, an abuse of discretion, or otherwise not in accordance

with law . . . ."      State of Louisiana ex rel. Guste v. Verity, 853
F.2d 322, 326 (5th Cir. 1988);            see 5 U.S.C. § 706(2)(A).        The

administrative record is also reviewed to determine whether the

challenged action was “contrary to constitutional right, power,

privilege, or immunity.”          5 U.S.C. § 706(2)(B).          We will not

substitute our judgment for that of the agency, and we defer to the

agency’s interpretation of its governing legislation.             Weisbrod v.

Sullivan, 875 F.2d 526, 527 (5th Cir. 1989).            As a formal hearing

was held on this matter, we review the agency’s factual findings

only for substantial evidence.            See 5 U.S.C. § 706(2)(E); Gore,

Inc. v. Espy, 87 F.3d 767, 773 & n.42 (5th Cir. 1996).

     The administrative record shows that the FSA followed the

proper regulations and considered the relevant facts in making its



                                      2
decision.      See 7 C.F.R. § 1951.911(b)(1) (2004); 7 C.F.R. §§

1951.911(a)(7)(ii), 1922.201 (1997).         The Robinsons have not shown

that this decision was arbitrary and capricious.          See Verity, 853
F.2d at 327.

     Neither have the Robinsons shown that they were treated

differently than others who were similarly situated.            Two of the

three persons whom they contend were similarly situated had their

property valuations     conducted   when     the   applicable   regulations

concerning appraisals were markedly different, and the appraiser

did not find that there was merchantable timber on the third

person’s property, as he found present on the Robinsons’ property.

Compare 7 C.F.R. § 1809.1(c) (1992) with 7 C.F.R. § 1922.201

(1997).   Therefore, the denial of the Robinsons’ equal protection

claim is supported by substantial evidence and not otherwise

erroneous.    See Village of Willowbrook v. Olech, 528 U.S. 562, 564

(2000).   As there is no evidence that the FSA’s actions shock the

conscience or interfere with fundamental rights, the Robinsons’

substantive due process claim is also without merit.            See United

States v. Salerno, 481 U.S. 739, 746 (1987).

     As the FSA’s determination that the Robinsons were not treated

differently    than   similarly   situated    persons   is   supported   by

substantial evidence, the Robinsons have not established a prima

facie case of gender discrimination under the disparate treatment

standard. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-

03 (1973).    As the Robinsons did not identify any facially neutral

                                    3
practice of the FSA that allegedly had a disproportionate impact on

women, the FSA and district court did not err by not considering

the Robinsons’ disparate impact claim.             See Anderson v. Douglas &

Lomason Co., 26 F.3d 1277, 1284 (5th Cir. 1994).

     The administrative record shows that the Robinsons filed their

discrimination complaint against the FSA after the FSA made the

valuation that they are challenging.               Although there are record

references to a previous discrimination complaint that was filed by

a member of the Robinson family, there is no evidence that the

cognizant     decisionmakers      had       knowledge   of   that   complaint.

Furthermore, there is no evidence establishing a causal link

between   the   FSA’s   actions     and      any   discrimination   complaint.

Accordingly, the FSA’s denial of the Robinsons’ retaliation claim

is supported by substantial evidence and not otherwise erroneous.

See Ackel v. Nat’l Communications, Inc., 339 F.3d 376, 385 (5th

Cir. 2003).

     Although (1) the lease/buyback program was an FSA Preservation

Loan Servicing Program, (2) some FSA documents referred to the

Robinsons as borrowers, and (3) the leases between the FSA and the

Robinsons mentioned the possibility that the FSA might finance

their purchase of the property, there is no evidence that the

Robinsons     ever   sought    or    received       credit   from   the   FSA.

Accordingly, the Robinsons’ dealings with the FSA did not involve

a credit transaction and the ECOA was inapplicable.             See 15 U.S.C.

§§ 1691(a), 1691a(d); 12 C.F.R. § 202.2(m); see also Shaumyan v.

                                        4
Sidetex Co., 900 F.2d 16, 18-19 (2d Cir. 1990).              The Robinsons’

contention    that   the   district   court   found   that   the   ECOA   was

applicable, and that the defendants did not cross-appeal that

ruling, is without merit.         The district court granted summary

judgment to the defendants on the merits of the Robinsons’ ECOA

claims   without     reaching   the   question   whether     the   ECOA   was

applicable.    We may affirm the district court’s judgment “on any

grounds supported by the record.”         United States v. McSween, 53
F.3d 684, 687 n.3 (5th Cir. 1995).

     The Robinsons have not shown the existence of a genuine issue

of material fact regarding either their APA or their ECOA claims.

See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(en banc).     Accordingly, the judgment of the district court is

AFFIRMED.




                                      5